

Exhibit 10.18


EQUITY COMMONWEALTH


Schedule of Annual Independent Trustee Fees and Other Compensation


The independent trustees of Equity Commonwealth are entitled to the following
annual compensation:



Annual Retainer - Cash $60,000Annual Retainer - Equity AwardsEach independent
trustee will receive, at the trustee's option, restricted common shares of EQC
or time-based LTIP units in EQC Operating Trust, with a value of $100,000 on an
annual basis, which shares or units will vest on the one-year anniversary of the
grant date.Lead Trustee Annual Retainer$30,000Audit Committee Chair Annual
Retainer$20,000Compensation Committee Chair Annual Retainer$15,000Nominating and
Corporate Governance Committee Chair Annual Retainer$15,000Audit Committee
Member$8,000Compensation Committee Member$6,000  Governance Committee
Member$6,000ReimbursementsEach independent trustee will be entitled to
reimbursement for travel expenses related to a Board or Committee meeting.





Annual Compensation for Chairman of the Board of Trustees


The Chairman of the Board is entitled to the following annual compensation:

Annual Retainer - LTIC AwardsThe Chairman of the Board will receive equity
awards pursuant to the Company’s Long-Term Incentive Compensation Plan (the
“LTIC Awards”). 33% of the target LTIC Awards will consist of, at the Chairman's
option, restricted common shares of EQC or time-based LTIP units in EQC
Operating Trust, subject to time-based vesting restrictions. 67% of the target
LTIC Awards will consist of, at the Chairman's option, restricted stock units of
EQC (“RSUs”) or performance-based LTIP units in EQC Operating Trust ("PB LTIP
Units"), subject to time-based and performance-based vesting restrictions. The
LTIC Awards issued to the Chairman of the Board will have a target value of
$2,000,000. The number of RSUs or PB LTIP Units that will be earned by the
Chairman of the Board, if any, will not be determined until the end of a
three-year performance period, and therefore the actual value of any RSUs or PB
LTIP Units could be higher or lower than the foregoing target level, depending
on the Company’s achievement of the applicable performance
criteria.Reimbursements The Chairman of the Board will be entitled to
reimbursement for travel expenses related to company business and Board or
Committee meetings.




